El Juez Asociado Se. MaoLeaey,
emitió la opinión del tribnnal.
Esta es nna demanda entablada para el cobro de dinero. Dicha demanda fné presentada el 19 de noviembre de 1904, consignándose, en ella la suma que el demandado debía al de-mandante, y solicitándose del tribunal, sentencia á favor del demandante, por la cantidad de setecientos dollars y noventa y cuatro centavos ($700.94) por intereses y costas.
A debido tiempo se presentó la contestación, alegando que la suma reclamada por el demandante, ascendía á setecientos treinta .y cuatro dollars y noventa y cuatro centavos ($734.94), y negando que la deuda llegase á semejante cantidad y ne-gando también la autenticidad del pagaré en que se fundaba, en parte, la demanda. Este error, en cuanto á la cantidad, era debido al hecho de no haberse notado un abono que se había hecho en la cuenta, según ha sido consignada anteriormente.
El demandante presentó, junto con la demanda, un pagaré por novecientos diez y seis dollars y diez y ocho centavos ($916.18), y una cuenta, cuya primera partida es el citado pagaré, y cuyo saldo ó balance cerrado en 14 de enero de 1904, es de $700.94; siendo el total $730.94, de cuya suma hay que rebajar un abono de $30.00 por cuenta de una remesa de café.
*135Al negarse el tribunal, á admitir el pagaré, el demandante-presentó una cuenta que contenía muclias partidas, y que-comprendía el período desde el 15 de abril de 1889 basta el 17 de febrero de 1897, y cuyo saldo, en esta última fecha, era de $916.18, ó sea la misma cantidad expresada en el pagare.
En el acto del juicio, el tribunal oyó las declaraciones de los testigos de ambas partes, que son como siguen:
“Luis Feliú declaró que tuvo en Bayamón dos sociedades mercan-tiles cuyos gestores eran Luis y Mariano Feliú, basta el año 1903, en que se separaron, y además formó parte de la primera sociedad Doña Francisca Munich; que Narváez tuvo cuentas con la primera sociedad las que alcanzaban á $700 al disolverse dicha sociedad; que Narváez otorgó un pagaré por dicha suma, que fué firmado á su petición, por un barbero de apellido Tolmo, hallándose presentes el declarante, sil socio, el barbero y Narváez, y pasando el activo á la nueva sociedad; que Tolmo reconoció el pagaré y que éste fué firmado en 1897; que siguió la cuenta de Narváez, tomando éste lo que necesitaba, y remi-tiendo café á la tienda; que se le daba recibos á Narváez por el café que mandaba; que la sociedad de L. Feliú y Ca. se disolvió en 1903, y que el documento se firmó en 1897, y que el demandado siguió to-mando en la casa lo que necesitaba, y abonando; que la liquidación y firma del documento lo verificó porque era costumbre en el comercio todos los años liquidar las cuentas, y hacer documentos; que no si-guieron esa costumbre con el demandado, porque éste iba trayendo poco á poco, siguiendo la cuenta corriente; que á esa cuenta se cargaba el 1% de interés.
“El testigo Ventura Tolmo declaró que el pagaré fué hecho en los momentos en que él iba á la tienda á afeitar á los clientes, y como Narváez no sabía firmar, Don Luis le preguntó si quería que el de-clarante firmara por él; y como contestara que sí, firmó por él; que el testigo leyó en .ese acto el documento antes de firmarlo, y que nunca ha firmado otro documento á favor de Feliú, por personas que no saben firmar; que Narváez y Luis Mariano Feliú, estaban presentes cuando se firmó el documento; que Narváez se enteró de la cantidad que figuraba en el documento; que Narváez no sabe leer, y por eso le fué leido el documento, y cuando se lo preguntó á Narváez, si estaba conforme con la cantidad del documento, contestó que estaba conforme con ella.
“El testigo Carlos Validejuli declaró que en noviembre del año pasado, le dió una carta Don Mariano Feliú para que fuese donde *136Narváez, á cobrar una cantidad de dinero; y que Narváez, á quien conoció por primera vez en aquella ocasión, le dijo 'que no podía arreglar, pero que el día 15 vendría al pueblo á arreglar la cuenta con Don Mariano; que desconoce el documento é ignora si Narváez sabe escribir; que Feliú le dijo que podía rebajar de la cuenta, como cien dollars para ver si podía llegar á un arreglo, y que ignoraba el mon-tante de la cuenta.
“El demandante presentó, como prueba, el pagaré y la cuenta corriente, á lo cual se opuso el demandado; y la corte negó la admi-sión de dicha cuenta por no estar jurada por la persona que la había hecho.
“También presentó el demandante, como prueba, la escritura de disolución de la sociedad L. Feliú y Ca., por la cual quedó hecho cargo de la liquidación el socio Luis Feliú. Dicho documento fué aceptado por el demandado, como prueba.
“Lúeas Narváez no reconoció, en su declaración, el citado pagaré, y dijo que no conocía á Ventura Tolmo, ni le había autorizado para que firmase por él dicho documento; que los Feliú no le habían pasado ninguna cuenta, ni le habían llamado para liquidarla; que él hacía compras 'á los Feliú, y les pagaba con café y saldó su cuenta; que hace muchos años no sale de su casa, y que su hijo Julián es el que sale á hacer las compras para él; que no le dieron recibos cuando pagaba con café; que saldó su cuenta, pero que van para cuatro años, antes del ciclón, y de ahí para acá le siguió comprando al demandante, y trayéndole frutos.
“Julián Narváez declaró que sabe leer y escribir, y que firma por su padre cuando éste se lo exige, y que es su deber, hacer las compras y traer los frutos; que los Feliú nunca le hablaron de hacer algún docu-mento para que él lo firmara; que su padre tenía cuentas en casa de los Feliú, pero antes del ciclón.
'1 El demandado presentó un informe del perito tenedor de libros, Guillermo Wolkers, que dice que examinó una cuenta corriente de Narváez, seguida con Feliú Hermanos y Ca., desde el 15 de abril de 1889 hasta el Io. de junio de 1892, y con los Sres. L. Feliú y Ca. desde el 24 de agosto hasta el 17 de febrero de 1897. Que dicha cuenta, fechada en 27 de diciembre de 1905, expresa haber sido tomada de los libros de las expresadas sociedades, por Don Mariano Feliú, como liquidador de la razón social L. Feliú y Ca., que del examen resulta que la cuenta de Don Lúeas Narváez no consta en los libros Mayor y Diario de los Sres. L. Feliú y Ca., correspondientes á los años 1892 á 1897; que la cuenta ha sido copiada con distintas variaciones y *137balances de unos libros que no están autorizados por el Juzgado; que en esos libros aparece una cuenta de Don Lúeas Narváez, y de ellos parece baber sido sacado el extracto de la cuenta; después de haber consignado en el informe'varias cifras y hechos, dicho informe termi-na diciendo que la cuenta sacada de los libros llamados “auxiliares” no es igual á la copia, y el saldo también es distinto; y siendo el saldo de los libros $961.17 y el de la cuenta $916.18; que, requerido el perito, para confrontar la partida de los libros Diario y Mayor, con el valor de un pagaré que fué otorgado por Don Lúeas Narváez, en 17 de junio de 1897, por $916.18, á favor de los Señores L. Feliú y Ca., no ha encontrado ningún asiento ni entrada que se refiera á dicho pagaré, ni á su importe, y que el balance, en esa fecha, de la cuenta de Don Lúeas Narváez, llevada en les libros auxiliares, era. de $916.17.
“Al perito del demandante, Pedro Curet,se le entregó la cuenta corriente arriba mencionada, y él declaró que no hay libro de caja, pero en el libro mayor hay una cuenta de caja, y que al examinar dicha cuenta de caja, junto con los libros auxiliares 8 y 9, que se relacionan con la cuenta de Narváez, encontró varias partidas, que consigna detalladamente, exponiendo al mismo tiempo que el asiento de 24 de agosto de 1892, era igual en la cuenta y en el libro, pero no lo era en detalles; que el 24 de agosto de 3892, figura con las mismas cantidades en la cuenta y en el auxiliar, pero en la cuenta dice: “por mercancías,” y en el libro dice: ‘intereses de un año vencido’; que entre las partidas del 8 de marzo de 1893 existe la misma diferen-cia ; que en ’marzo 29, 1894, la cuenta dice: ‘ efectivo, $25, efectos, $4.50, total, $29.50’; y el libro dice: ‘efectivo, $25, intereses, $4.50; y se ha demostrado que las mismas diferencias existen al través de los diferentes años, y con fecha 31 de enero de 1894, se encuentra una partida de $230 cargada al debe, y á su lado tiene una P. escrita, que en contabilidad quiere decir que ha sido saldada; que hay otra partida en 1895, una de $107.70, otra de $200, y otra de $2.60, corres-pondientes, las dos primeras, á entregas en efectivo, y la última, á efectos; que entre los diferentes libros existe un libro mayor y un diario, el cual no tiene certificación del Juzgado, y en el mayor no hay ninguna cuenta de Liicas Narváez; también declaró el perito que la suma de $230 no está cargada dos veces, que ha sido cargada y abonada, y que uno de dichos asientos tiene á su lado una P. escrita con lápiz, lo que significa que ha sido pagada dicha cantidad.
“El perito "Wolkers declaró que había hecho su examen, confron-tando la cuenta con el diario, el mayor y los libros auxiliares; que *138el mayor es el resumen del diario, y que los libros auxiliares son per-mitidos en las casas de comercio cuando están autorizados por el juez; que el libro de caja es para anotar la entrada y salida de dinero, etc.; que los dos libros principales, estaban bien llevados, y los auxi-liares muy mal, y éstos no corresponden con aquéllos, ni parcial ni totalmente, porque la cuenta de Narváez ni la operación á que hace referencia la cuenta, ni las partidas de intereses, ni las de efectos,, aparecen en los principales; que ratifica en todas sus partes el informe escrito; que la fecha de 1904 es un error, y debe ser 1894. Al pre-guntar el juez al perito, si había diferencia entre la cuenta corriente en los libros y la presentada, contestó que había, siendo el balance en los libros, de mayor importancia, siendo la diferencia á favor de Lúeas Narváez. Habiendo manifestado la corte al perito, que la demanda presentada era en cobro de $700, y se presentó junto con la demanda una cuenta corriente, cuya primera partida es de $916 y después aparece la cuenta detallada que viene1 á terminar con un saldo' de $700.94, contestó el perito que' aparecía este saldo por haberse abo-nado después $30 que hubo que rebajar, habiendo manifestado tam-bién la corte al Perito, que la cuenta jurada llegaba hasta el año 1897, y que había otra cuenta, que es en la que se funda la demanda, que empieza en 17 de febrero de 1897, y termina en 14 de enero de 1904, contestó el Perito ser cierto, y que dicha última cuenta viene bien con los libros auxiliares, no habiéndola examinado cuando presentó su declaración jurada.”
La corte de distrito aprobó la relación de hechos y la expo-sición del caso, por una resolución dictada en 27 de septiembre de 1906. (Véase la página 20 de los autos.) Este no es un procedimiento adecuado. Esos documentos, lo mismo que los pliegos de excepciones, deben ser firmados oficialmente por el juez sentenciador, después de haber sido aprobados.
En 20 de septiembre de 1906, el tribunal también negó la solicitud de nuevo juicio. (Véanse los autos, páginas 20 y 21.)
En 21 'de diciembre de 1906, el tribunal dictó sentencia definitiva contra el demandado, por la suma de $700.94, in-tereses y costas. (Véase la página 21 de los autos.)
En 10 de octubre de 1906 el demandado interpuso recurso de apelación contra la resolución, negando la solicitud de nuevo juicio. (Véase la página 22 de los autos.)
*139La copia de los autos, certificada por el abogado del ape-lante, fné presentada en este tribunal, el 15 de noviembre de 1906.
La apelación lia sido interpuesta únicamente contra la re-solución, negando la solicitud de nuevo juicio; apareciendo de los autos, que se lia desistido de la apelación que, según apa-rece, se Labia pensado, al principio, interponer contra la sentencia misma.
Ambas partes presentaron alegatos en este tribunal, y .en el acto de la vista, informaron oralmente, citando autoridades. El caso fue sometido á la consideración del tribunal, el 20 de diciembre de 1906; concediéndosele al apelante permiso para presentar una memoria, además de su alegato. E] tribunal tomó el caso en consideración, discutiéndolo cuidadosamente.
El abogado del apelante sostiene que el tribunal debía lia-1 ber concedido la moción de nuevo juicio, por l«s siguientes motivos:
Io. Por los defectos que aparecen en la misma demanda, según se presentó en el caso, en su forma original.
2o. Porque la prueba que se presentó en el caso, tomada en rela-ción con la demanda, demuestra claramente: (a) Que no hay causa de acción; (b) Que hay defecto de partes; (Io.) Porque el deman-dante no tiene capacidad en el presente caso, para entablar una de-.manda; (2o.) El no debió haber sostenido su acción, según las prue-bas, puesto que no está interesado en la cosa, objeto del pleito.
La 'primera objeción, es decir, la que se Lace contra la demanda, se funda en que ésta La sido entablada con motivo de una cuenta, en la cual figura, como primera partida, un pagaré.
No Lay nada en nuestro Código de Enjuiciamiento que im-pida semejante proceder. Pero si la excepción fuera buena, debía habérsela interpuesto oportunamente ante el tribunal sentenciador, y ya es demasiado tarde cuando se la presenta ante este tribunal por primera vez. Tomando el caso en la forma en que nos La sido presentado, debemos considerar que la demanda es suficiente.
*140El segwndo punto alegado á favor del apelante, es que no •debía haberse admitido el pagaré como prueba, porque estaba excluido de la prueba por la Ley de Prescripción. Dicha Ley no puede utilizarse como defensa en esta forma. Es preciso alegarla especialmente, ó mediante excepción previa ó en la ■contestación, y de no ser alegada así, se presume que el de-mandado haya renunciado al derecho de invocar dicha ley, en su defensa. A algunas personas les repugna en sumo grado, valerse de dicha defensa, y ellos ponen en duda la moralidad, ■de semejante proceder. Nosotros no estamos de acuerdo con tales ideas; pero la ley exige que el demandado invoque en •sus alegaciones el Estatuto de Prescripción, si se decide á valerse de su defensa, y no puede hacer uso del mismo, como objeción contra la prueba.
La' otra objeción contra la admisibilidad del pagaré, á saber, que el otorgante negó su otorgamiento, es igualmente fútil, puesto que la mayoría de las pruebas está en favor del hecho de que dicho pagaré ha sido'firmado con su autoriza-ción.
La tercera objeción, ó sea la dirigida contra la cuenta, con motivo de la cual se ha entablado la demanda, está también, en parte, basada en la Ley de Prescripción, y las mismas ob-servaciones que se han hecho anteriormente con respecto al' pagaré, son aplicables á la cuenta. En cuanto á aquella parte ■de la objeción, que se funda en las disposiciones del Código de Comercio, diremos que dichas disposiciones no son aplica-bles al presente caso, por la razón de que las partidas fueron aprobadas por las declaraciones de los testigos, independien-temente de los libros de contabilidad. Además, esas obje-ciones no se hicieron oportunamente ante el tribunal inferior.
El cuarto punto- que se alega, á saber, que los libros mis-mos eran la mejor prueba, y que debían haberse presentado en el acto del juicio, pudiera-haber sido una alegación buena, con tal que se hubiera hecho en el acto del juicio, al presentarse *141las cuentas; pero no habiéndose alegado dicho punto oportuna-mente, debe presumirse que ha sido abandonado.
La quinta alegación hecha por el abogado del apelante, es. que el demandante no ha demostrado ningún derecho para entablar esta demanda. A esto se puede contestar fácilmente que, al liquidarse el negocio de la sociedad, le cupo en suerte la citada cantidad, cuya reclamación estaba aún pendiente, y él tenía derecho de entablar una demanda, y de cobrar dicha, suma en su propio nombre. De ningún modo hubiera podido-demostrarse derecho alguno que fuera mejor que éste.
El sexto error de que se queja el apelante, no es un error-importante; y puesto que la causa fué juzgada únicamente-por el tribunal, dicho error no pudiera.haber perjudicado los. intereses de dicho apelante. Y se puede decir en general, que cuando un juez conoce de una causa sin la intervención de un jurado, Ja admisión de pruebas será rara vez considerada, como un error de importancia; puesto que se presume que el tribunal después de haber admitido todas las pruebas, separa aquéllas que son pertinentes, de las que no son importantes; ó á propósito, desechando estas últimas al formular su sen-tencia. Se debe demostrar claramente la importancia de tales errores, para justificar la revocación de una sentencia.
El séptimo y. último motivo alegado por el. apelante, por-qué el tribunal de distrito debió haber concedido un nuevo juicio, es que la prueba es contradictoria por completo,- y en. ningún modo suficientemente exclusiva para que esté de acuer-do con la doctrina de que “el que desee sostener un pleito, tiene que probar.” Era de la incumbencia del juez senten-ciador, apreciar la prueba y conciliar cualesquiera contradic-ciones que pudieran encontrarse en las - declaraciones ele los testigos presentados al tribunal, y ó no ser que esta corte, al revisar dichas declaraciones, encuentre una falta absoluta de-pruebas, no se puede revocar la-sentencia. A nosotros , nos parece que estaba justificada la conclusión formulada por el tribunal, y que éste ha logrado hacer verdadera justicia en: *142su decisión. El demandado debía al demandante dinero por efectos que éste le había vendido y entregado. Había nna disputa con respecto á la cantidad; el tribunal sentenciador ha oído las declaraciones de los testigos, y 'ha considerado dichas declaraciones y después de la debida deliberación, ha llegado á una decisión. En esta apelación, no se nos ha pre-sentado nada que pudiera quebrantar la' confianza propia-mente dispensada á las sentencias de los tribunales sentencia-dores. Después de haber considerado detenidamente todos los puntos presentados, hemos llegado á la conclusión de que la sentencia debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández y Eigueras.
El Juez Asociado, Sr. Wolf, no intervino en la resolución de este caso.